Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 28 September 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     Princeton 28th Sept. 1783
                  
                  When I went to princeton in order to pay my respects to your Excellency I requested your permission to place the legion in the line of penslvania—I was induced to take that step from the idea which many gentlemen in the assembly of that state, told me the assembly in General entertained respecting the legion & the advantage it would result to them from having that Corps into their  at the same time I was given to understand that with the leave of Congress, they might Continue us in service & pay, I had reason to Consider my succés in that undertaking as very advantageous to us—however caution hindered me from making an official application, but the affair was mentioned by some of the members in the assembly, on which a Committee was appointed—the gentlemen of that Committee having Confered with the governor & council on that head saw it would be allmost impracticable to succeed in the points which we accounted the most advantageous to us, & the assembly being near to break off, we have thought it was more prudent to drop the matter than to expose ourselves to a formal refusal—I conceived the idea to place the legion in the State of pensilvania from the difficulty & indeed almost impossibility of having that corps placed in the continental peace establishment.
                  The officers & men are extremely dear to me, & I know of no other means to contribute to their happiness and in a manner useful to the country but to settle them on the lands which Congress have to dispose of.
                  if Congress have otherwise no essential need for their service I should propose to them to give us immediately our proportion of land, beside which an addition on account of a part of my Commutation & a share for every man I could bring there now & at other times not having been in the army.
                  I would request them to grant us a year’s ration from the time we shall take possession of the land & the necessary tools to work the land & intrench.
                  In purpose to bring more men there I would request that those whose time of service will not be over when we set off, should be continued in pay agreable to the following manner—a third or a fourth part of it in Cash & the remainder in land.
                  those advantages with the payment they entered to make to the army in General on what is due to them would of apprehend support us the necessary time.
                  this done I would instantly go to see the country & mark out the lands; in the mean time the legion would march into the settled part, as near as possible of their lands where they would remain this winter if from the rudness of the season it was impossible to them to begin their settlement—the necessity of bringing them there as soon as possible, is to prevent the bad effects of their inconstancy, & from being diverted by  objects.
                  The advantages resulting from this settlement will be for the legion to make to themselves an agreeable livelyhood out of an object which perhaps for this present age, will have no value or very little value for those who shall not personally & in numbers attend the Cares & labours it require.
                  The advantages for Congress will be to have in their interest a body of men in that quarter which will increase & at the same time create ambition in others to settle that Country which in future may bécome a very interesting object for Congress & the Country at large—though my situation in europe does not permit me at present to determine whether or not I will make of this country my principal abode—I will at all events begin the settlement & in all times give to it the Care & attention & supports that will be in my power.
                  I have taken the liberty to advise your Excellency on this occasion because I would have reproached myself with having fallen short of my duty had I taken a step of the kind without your approbation—while mentioning the affair to you I dare entertain the hopes that you will give us advices & your patronage in Congress & if we are not mistaken in those expectations I request your Exellency would communicate the contains of this lettre to that hble body altogether with your recommendation.
                  The season is fare advanced & an early determination is in some measure the basis of our future —I have been so happi as to have many occasions during this war to evidence my constancy & unalterable application in all my undertaking & they have in some measures so far succéeded that I possess still the same spirit & principles which supported me through the many difficulty I have encontred—this may perhaps appears to your Exellency as a happy omen of our succés in this new undertaking.
                  Not knowing if you shall approve or disaprove the idea & plan, I dare not Extend myself further on the subject less in the second case I should be too tiresome, but should your Exellency approve of the idea & mean to support it, I would, if permitted, explain myself now largely, on the project & the measures to carry it in to Fruition—I have the honor to be with the highest respect your Exellency’s the most obedt hbe srt
                  
                     armand Mqs de la Rouerie
                  
               